DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6-10, 13, 15-18, and 21-29 were previously pending.  Claims 1, 21, and 29 were amended, claims 7, 10, 13, 15-18, 23, 25, and 28 were canceled, and new claims 30-33 were added in the reply filed January 13, 2022.  Claims 1, 6, 8-9, 21-22, 24, 26-27, and 29-33 are currently pending.

Response to Arguments
Applicant's amendments overcome the objection to the Specification and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the API calls cannot be performed in a human mind (Remarks, 9), but this is not a basis of the rejection.  Applicant also argues that the claims are "an improvement in the function of hotel booking technology" (Remarks, 9).  No specific computer capabilities are being improved, and they are merely being used as a tool.  Hotel booking does not lose its abstract nature merely by performing it on a computer.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir. 2015) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added).  Accordingly, the rejection is maintained. 

Election/Restrictions
Newly submitted claims 21-22, 24, and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:

II. Claims 21-22, 24, and 26, drawn to a system, classified in G06Q 10/02 & G06Q 50/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing hotel options that do not satisfy at least one of the plurality of traveler preferences.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The differences between the inventive groups would require time-consuming differences in search procedure.  Applicable prior art is likely to be found in different areas and would need to be separately discovered, analyzed, and tailored to construct rejections for the different inventions, or to determine their allowability.  Search strings for one invention are not likely to uncover relevant prior art usable for the other two inventions without .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22, 24, and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-9, 27, and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "based on the real-time geolocation position of the traveler, determining a current road of travel by the goods and services procurement computing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8-9, 27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 6, 8-9, 27, and 29-33, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including storing a traveler profile for a traveler, wherein the traveler profile comprises a preferred check-in time and a plurality of prioritized traveler attributes, wherein the plurality of prioritized traveler attributes comprise a first traveler attribute, a second traveler attribute, and a third traveler attribute, wherein the first traveler attribute is required by the traveler and each of the second traveler attribute and the third traveler attribute is preferred by the traveler, wherein the second traveler attribute has a higher priority than the third traveler attribute; when a current time of day satisfies a time threshold based on the preferred 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information regarding the travel behaviors of persons and managing the related commercial relationships with service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  It also shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring hotel booking option information presented to a user based on, e.g., user profile, location data, and time data).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computing system, mobile communications device in networked communication with the goods and services procurement computing system, computer readable medium, computer processor—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea in real time), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  Even if performing certain steps in "real time" is considered an additional element, this further describes using generic computers and the Internet as a tool (i.e., a general link to a technological environment/field-of-use).  Although the claims recite a real-time geolocation position, the only mechanism for this is the previously addressed generic mobile communications device.  Similarly, the recited API calls to one or more webservices are part of the general link to a particular technological environment.  Moreover, both of these are merely extra-solution data gathering activities (MPEP 2106.05(g)).  Limiting data collection to a particular content or source does not make that collection anything other than abstract.  SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018).  
The claims only manipulate abstract data elements for hotel bookings into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computing system, mobile communications device in networked communication with the goods and services procurement computing system, computer readable medium, computer processor, real time determinations, real-time geolocation position, API calls to one or more webservices—see Specification ¶¶ 0038-40 (mobile device), ¶¶ 0045, 58 (real time geolocation), ¶ 0068 (real time determinations), ¶¶ 0070-79 (computer system and related components), ¶ 0064 (API calls to one or more webservices) describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claims 6 and 31 further add an automated telephone call which is merely used for extra-solution activity (contacting the user with the options).  It only has a tangential relationship with the remainder of the 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0044 automated telephone calls; ¶ 0065 hotel booking computing systems).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Deak, et al., U.S. Pat. Pub. No.  2017/0358022 (Reference F of the PTO-892 part of paper no. 20210217) in view of Maheshwari, et al., U.S. Pat. Pub. No.  2017/0053363 (Reference A of the PTO-892 part of paper no. 20210915) Zirngibl, et al., U.S. Pat. No. 
As per claim 30, Deak teaches a computer-based method, comprising: 
storing, by a goods and services procurement computing system, a traveler profile for a traveler, wherein the traveler is associated with a mobile communications device in networked communication with the goods and services procurement computing system (¶¶ 0035, 45); 
receiving, by the goods and services procurement computing system, a real-time geolocation position of the traveler provided by the mobile communication device of the traveler (¶ 0039); 
based on the real-time geolocation position of the traveler, determining, by the goods and services procurement computing system, a predicted travel cone for the traveler (¶¶ 0041-42; Fig. 5); 
determining, by the goods and services procurement computing system, one or more hotel booking options for the traveler based on the predicted travel cone, the traveler profile, and attributes of each hotel associated with each of the hotel booking options, wherein the one or more hotel booking options are determined by the goods and services procurement computing system without input from the user (¶¶ 0047-48, 53-55); 
providing, by the goods and services procurement computing system, the one or more hotel booking options to the traveler via the mobile communications device (¶ 0046); and 
upon receiving an acceptance from the traveler for one of the hotel booking options, completing, by the goods and services procurement computing system, a booking of a hotel reservation at the associated hotel on behalf of the traveler (¶ 0046).
Deak does not explicitly teach the traveler profile comprises a plurality of prioritized traveler attributes, wherein the plurality of prioritized traveler attributes comprise a first traveler attribute, a second traveler attribute, and a third traveler attribute; which is taught by Maheshwari (¶¶ 0100-03).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Maheshwari—namely, to further refine hotel recommendations.  Moreover, this is merely a 
Deak does not explicitly teach the one or more hotel booking options are determined in real-time; which is taught by Zirngibl (col. 4, lines 11-14; col. 10, lines 2-4).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Zirngibl—namely, so that the traveler has up-to-date information.  To the extent that Deak might not explicitly teach upon receiving an acceptance from the traveler for one of the hotel booking options, complete a booking of a hotel reservation at the associated hotel on behalf of the traveler, Zirngibl also further teaches this element (col. 11, lines 1-6; col. 12, lines 21-24; col. 25, lines 25-32).  Both of these elements would have been obvious to incorporate because is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Deak does not explicitly teach based on the real-time geolocation position of the traveler, determining a current road of travel by the goods and services procurement computing system utilizing one or more API calls to one or more webservices; which is taught by Teshima (¶¶ 0096, 105, 145-46).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Teshima—namely, to use accurate position information for suggesting goods and services.  Moreover, this is merely a combination of old elements in the art of recommender systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 31, Deak in view of Maheshwari, Zirngibl, and Teshima teaches claim 30 as above.  Deak further teaches providing the one or more hotel booking options to the traveler to the mobile communications device (¶ 0046).  The references do not explicitly teach providing via an automated telephone call; which is taught by 
As per claim 32, Deak in view of Maheshwari, Zirngibl, and Teshima teaches claim 30 as above.  Zirngibl further teaches querying, by the goods and services procurement computing system, hotel booking computing systems associated with one or more hotel properties to assess real-time booking availability (col. 4, lines 11-14; col. 10, lines 2-4); which would have been obvious to incorporate for the same reasons as the related elements in claim 30 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DANIEL VETTER/Primary Examiner, Art Unit 3628